764 N.W.2d 218 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Ronald James PLUNKETT, Defendant-Appellee.
Docket No. 138123. COA No. 284943.
Supreme Court of Michigan.
April 24, 2009.

Order
On order of the Court, the application for leave to appeal the December 16, 2008 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether MCL 750.317a encompasses the defendant's actions in this case. The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae.